Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending and claims 1, 11, and 17 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 11, 13, 15-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Howeth (U.S. 2007/0240887).


a fuel delivery path (figure 7, from 77 to 72) extending from a source of cooking fuel (77) to a heating element (72) of the cooking appliance;
a source cooling agent (79, being from a noted canister) selectively in fluid communication with the fuel delivery path (abstract/summary of invention); and
a valve assembly (78) operatively associated with the fuel delivery path and the source of cooling agent (paragraph 0028), the valve assembly having:
a first position permitting fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of cooling agent and the burner through the fuel delivery path (summary of invention); and
a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of cooling agent and the burner through the fuel delivery path in the event of a fire (summary of invention),
wherein the heating element is configured to retain the cooling agent within the element when the cooling agent is delivered to the heating element (as the heating element #20 retains the cooling agent within when its delivered thereto, prior to its application out of 32 (its retained as its delivered to the heating element), noting that its routed in the channel 30, i.e. retained in that channel as its applied to the holes 32)
With respect to claims, 4 and 13 discloses an actuation mechanism (paragraph 0008, the actuated by sensors, reading as an actuator) operatively associated with the valve assembly for moving the valve assembly from the first position to the second position (paragraph 0008).

With respect to claims 7 and 16, Howeth discloses the actuation mechanism is operatively associated with a condition sensor (abstract, heat/smoke sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth in view of Zlatintsis (U.S. 2015/0231432).
With respect to claims 5, 14, Howeth discloses the actuation mechanism but does not disclose the actuation mechanism is mechanically actuated.
Zlatintsis discloses, figures 1 and 2, a valve actuating element 4 with a cable 3 to the coupling unit 7 which allows for the valve to open, noting that the use of a tensioned cable is used to physically actuator the valve (paragraph 0049). Noting that such a system can be applied at no high production cost and no increased risk to component failure that the operational reliability of the extinguishing system is likewise to become impaired (paragraphs 0009 and 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invitation to utilize the mechanically actuated valve as disclosed by Zlatintsis into the system of Howeth for actuating their valve, as noted such actuation devices are known to be used in . 

Claim 1-4, 6-7, 8, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth in view of Luebke (U.S. 4,898,151) and Froeberg (DK200000132U4).
With respect to claims 1-3, 11, and 17-18 Howeth discloses a system/method for cooling a cooking appliance to aid in fire suppression (figure 1 and abstract), comprising:
a fuel delivery path (figure 7, from 77 to 72) extending from a source of cooking fuel (77) to a heating element (72) of the cooking appliance;
a source cooling agent (79, being from a noted canister) selectively in fluid communication with the fuel delivery path (abstract/summary of invention); and
a valve assembly (78) operatively associated with the fuel delivery path and the source of cooling agent (paragraph 0028), the valve assembly having:
a first position permitting fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while preventing fluid communication between the source of cooling agent and the burner through the fuel delivery path (summary of invention); and
a second position preventing fluid communication between the source of cooking fuel and the burner through the fuel delivery path, while permitting fluid communication between the source of cooling agent and the burner through the fuel delivery path in the event of a fire (summary of invention). However, Howeth fails to disclose the heating element is configured to retain the cooling agent within the heating element when the cooling agent is delivered to the heating element (note the above 102 is applied to the broadest reasonable interpretation of the claims, this is the narrow interpretation in which the retaining of the cooling agent is such that it does not leave the heating element). 

Froeberg discloses (see attached English translation) immersing a hollow metal element into burning oil with a cooling water to transport heat away from the oil to extinguish the fire, noting again that the cooling application is in a contained element i.e. its retained). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system of Howeth fire suppression to burners into that of Luebke, allowing the gas line of Luebke to be turned off and water applied therein, this would have been obvious as disclosed by Froeberg as the application of water to the hollow metal tubes of Luebke would allow the system to cool and further assist in fire suppression of the device of Luebke. The combination thus being using the gas turn off an inclusion of Howeth in an oil fryer to suppress a fire in Luebke (as is disclosed the case when water is supplied as a cooling agent to the interior fluid conduit within the oil as disclosed by Froeberg, and thus the cooling agent is retained within the heating element during the operation). 
With respect to claims, 4 and 13 Howeth as modified discloses an actuation mechanism (paragraph 0008, the actuated by sensors, reading as an actuator) operatively associated with the valve assembly for moving the valve assembly from the first position to the second position (paragraph 0008).
With respect to claims 6, 15, and 20 Howeth as modified discloses the actuation mechanism is electrically actuated (being done via a signal from a heat/smoke sensor connected to a control circuit, abstract).

	With respect to claim 9 and 12, Howeth as modified discloses the cooking appliance is a deep fryer (see above rejection). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth as modified in the rejection of claim 17 and further in view of Zlatintsis (U.S. 2015/0231432).
With respect to claim 19, Howeth discloses the actuation mechanism but does not disclose the actuation mechanism is mechanically actuated.
Zlatintsis discloses, figures 1 and 2, a valve actuating element 4 with a cable 3 to the coupling unit 7 which allows for the valve to open, noting that the use of a tensioned cable is used to physically actuator the valve (paragraph 0049). Noting that such a system can be applied at no high production cost and no increased risk to component failure that the operational reliability of the extinguishing system is likewise to become impaired (paragraphs 0009 and 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invitation to utilize the mechanically actuated valve as disclosed by Zlatintsis into the system of Howeth for actuating their valve, as noted such actuation devices are known to be used in kitchens (Z: paragraph 0015) and would allow for a cost effective and reliable actuation method for actuation the valve of the system of Howeth. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth as modified in claim 9 and further in view of Rennie (U.S. 2017/0014657).
With respect to claim 10, Howeth discloses a canister for containing the fluid to be used in the cooling, but fails to disclose plural sources of fire suppression agent are in fluid communication with the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple canisters (sources of fire suppression agent) into the system of Howeth, as Rennie discloses doing, since it has been held that duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI-B). Further noting that by increasing the number of canisters, more fire suppressant is available to be used in the system. 
Response to Arguments/Amendments
	The Amendment filed (02/02/2022) has been entered. Currently claims 1-20 are pending and claims 1, 11, and 17 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/17/2022). 
Applicant argument towards Howeth is noted, but the claim does not limit the fluid from leaving the heating element, its retained as its delivered there to, it has no limitation such as “retained during the entire cooling operation” or any narrowing limitation preventing the fluid from then leaving after its been delivered, i.e. all the cooling fluid is delivered is retained in the heating element while its delivered, as its deliver through the heating element to the holes to then cool. Applicants separate argument is drawn towards the 103 (Howeth, Luebke and Froeberg). It is unclear to what the combination the applicant is disagreeing, as noted, Howeth teaches turning off gas to apply the coolant to the heating element, Luebke discloses using cooling fluid in heated oil to cool it, and Froeberg discloses when using cooling agent in oil its maintained within the element and not applied to the fluid. Thus in combination it was noted being obvious that when a device such as Howeth and Luebke is used to cool oil the heating fluid is switched off, and as shown by Froeberg, keeping the cooling agent within the heating element and applying it directly to the oil to prevent fire. Essentially, if one was to look at Howeth and want to apply it for fire fighting application which uses oil (as is known to be done in Luebke and Froeberg) it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752